MEMORANDUM *
Francis argues that the district court failed to advise him of certain rights before his guilty plea. Though there were deficiencies in the plea colloquy, Francis was otherwise informed of his rights, and he has not demonstrated that, but for the deficiencies, he would not have entered his plea. United States v. Dominguez Beni-tez, 542 U.S. 74, 83, 124 S.Ct. 2333, 159 L.Ed.2d 157 (2004).
Francis further argues that his sentence was unreasonably high. However, as the district court explained, Francis received a 135-month sentence, instead of a higher one, because 135 months is within the guidelines range contemplated by his plea agreement. Rita v. United States, 551 U.S. -, 127 S.Ct. 2456, 2469, 168 L.Ed.2d 203 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.